.PER CURIAM.
Order (77 N. Y. Supp. 889) reversed, with $10 costs and disbursements, and motion to vacate injunction denied with $10 costs. Injunction modified by striking out that part thereof which reads as follows: “And that they be further enjoined and restrained, until the further order of the court, from interfering with the removal of the railroad poles and wires and the restoration of the street by the plaintiff herein,”—upon opinion in Paige v. Railway Co. (decided herewith) 79 N. Y. Supp. 266.
KELLOGG, J., dissenting.